Citation Nr: 0127784	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  01-00 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for temporomandibular 
joint syndrome (TMJ), currently assigned a noncompensable 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from December 1988 until 
December 1992.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an October 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Oakland, California, which denied the benefit 
sought on appeal.  A hearing before the undersigned was 
conducted in October 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's TMJ disability is currently productive of 
subjective complaints of tenderness, loss of sensitivity, and 
shifting of teeth; objective medical evidence reveals an 
inter-incisal distance of 48 millimeters (mm), with right 
mandibular excursion of 8 mm and left mandibular excursion of 
9 mm.  


CONCLUSIONS OF LAW

The criteria for a compensable evaluation for TMJ have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 1001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including §§ 4.40, 4.45, 4.150, Diagnostic Code 9905 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher disability evaluation for his service-
connected temporomandibular joint syndrome (TMJ).  A review 
of the record reveals that in August 1993 the veteran was 
initially awarded service connection for a TMJ disability and 
was granted a noncompensable rating under Diagnostic Code 
9905.  The veteran did not appeal this decision.  Although 
the veteran made requests for an increased rating beginning 
in March 1998, the noncompensable evaluation was continued by 
the RO in two subsequent rating decisions, most recently in 
October 1999.  The veteran disagreed with that decision, and 
initiated this appeal.  

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions and a supplemental statement of the case issued in 
March 2001.  The RO also made satisfactory efforts to ensure 
that all relevant evidence had been associated with the 
claims file.  Additionally, the Board observes that the 
veteran was afforded a VA examination in January 2001 in 
connection with his claim.  Moreover, the evidence associated 
with the claims file includes a letter from Dr. F.M., D.D.S., 
M.S.  Finally, a transcript of the veteran's October 2001 
hearing is of record.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.  Based on the foregoing, the Board finds that 
the requirements under the VCAA (as pertains to this case) 
have been satisfied and that this case is ready for further 
appellate review on the merits.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The pertinent medical evidence includes recent VA 
examinations in May 1998, November 1998, and January 2001.  
Also associated with the file is a letter from F.M., D.D.S., 
M.S.  Finally, a transcript of the veteran's October 2001 
hearing before the undersigned is of record.

The May 1998 VA examination report revealed subjective 
complaints of bilateral popping of the jaw, with pain on 
chewing.  The veteran also reported tightness and swelling in 
his neck.  On a scale of 1 to 10, the veteran described his 
pain as being a 10.  The veteran stated that he used muscle 
relaxants on a constant basis, but that he continued to hear 
a popping sound in his ear.  Alleviating factors were 
identified as massage, physical therapy, traction overhead 
and cold therapy.  The veteran reported that in the three 
months prior to the examination he had missed an average of 2 
hours of work daily as a result of his neck and jaw pain.  
Upon physical examination, the right side of the veteran's 
jaw area was painful on palpation.  The veteran  could feel 
popping on the right side of his neck, up to the TMJ.  The 
pain radiated from the jaw to the bone of the shoulder of the 
right arm.  No range of motion findings with respect to the 
veteran's jaw were noted during this examination. 

The November 1998 VA examination report revealed complaints 
of pain around the area of teeth 6, 7, 10, and 11.  He also 
reported TMJ noise.  Physical examination showed the veteran 
to have a normal range of motion and a complete restored 
dentition.  No TMJ sounds were noticeable at the time of the 
examination.

In January 2001, the veteran presented for another VA 
examination.  At this time he complained of tenderness in the 
maxilla from right premolar to left premolar area.  The 
veteran also reported shifting and a loss of sensitivity with 
respect to teeth 8 and 9.  The veteran reported that his 
prior symptoms of headaches, TMJ popping and spasms of the 
facial muscles have disappeared.  The veteran described his 
pain as being a 3 out of 10.  

Upon physical examination in January 2001, the muscles of 
mastication were slightly tender to palpation.  The veteran's 
head and neck tissue was within normal limits, with no 
masses, swelling or lymphadenopathy.  The veteran's inter-
incisal distance was 48 millimeters (mm).  Right mandibular 
excursion was 8 mm and left mandibular excursion was 9 mm.  
There were no TMJ sounds or deviations upon opening of the 
jaws.  The veteran was able to execute a full range of 
motions easily with his mandible.  The veteran was diagnosed 
with maxillary anterior pain.  

In addition to the VA examinations, the medical evidence of 
record also includes an April 1999 letter from Dr. M.  In 
this letter, Dr. M. explained that the veteran had presented 
to him with symptoms of pain over teeth 5, 6, and 7.  Dr. M. 
commented that the veteran's pain complaints were somewhat 
unspecific, and opined that the pain might have been caused 
by a loose screw in one of the bone plates inserted during 
the veteran's earlier surgery.  This letter did not discuss 
the veteran's range of motion in the jaw area.  

Finally, the evidence of record includes a transcript of the 
veteran's October 2001 hearing.  During this hearing, the 
veteran testified to having significant discomfort in his jaw 
area since the time of his in-service operation.  The veteran 
stated that he initially suffered from intermittent pain, 
swelling, discomfort and grinding.  He further stated that 
his pain has increased over time.  The veteran described the 
pain as "shooting," and added that it was a weird affect 
that was difficult to explain.  The veteran reported no 
distraction at work on account of his pain, though he 
confided that he has difficulty achieving healthy sleep 
because of his discomfort.  At one point during the hearing, 
the veteran's pain was described as a "constant presence."  

As stated previously, the veteran is currently assigned a 
noncompensable evaluation under Diagnostic Code 9905.  This 
Code section allows for an evaluation of 10 percent for a 
range of lateral excursion limited to between 0 and 4 mm.  
38 C.F.R. § 4.150, Diagnostic Code 9905 (2001).  A 10 percent 
rating is also warranted for an inter-incisal range of motion 
limited to between 31 and 40 mm.  Id. A 20 percent rating is 
for application where the inter-incisal range of motion is 
between 21 and 30 mm.  Id.  A 30 percent rating is warranted 
where the inter-incisal range of motion is between 11 and 20 
mm.  Id.  Finally, a 40 percent rating is appropriate where 
the inter-incisal range of motion is between 0 and 10 mm.  
Id.       

The Board has thoroughly reviewed the evidence of record, and 
for the reasons discussed below, finds that the veteran is 
entitled to an increase in his disability evaluation to 10 
percent disabling.  

The January 2001 VA examination revealed the veteran's 
mandibular range of motion to be as follows: 48 mm for inter-
incisal distance; 8 mm for right mandibular excursion; and, 9 
mm for left mandibular excursion.  Applying these findings to 
the rating criteria of Diagnostic Code 9905, it can be seen 
that the veteran is not entitled to a compensable evaluation 
on this basis.  As the veteran's inter-incisal range of 
motion is not limited to 40 mm or less, and as his lateral 
excursion is not limited to 4 mm or less, the veteran cannot 
achieve even the minimum 10 percent rating.  

While the medical evidence of record does not warrant a 
compensable evaluation by application of Diagnostic Code 
9905, it must be determined whether the veteran is entitled 
to an increased rating on the basis of pain on movement.  
See, 38 C.F.R. § 4.40, 4.45, DeLuca.  Factors to consider 
under this inquiry include crepitation, limitation of motion, 
weakness, excess fatigability, and incoordination.  As can be 
seen from the medical evidence, the veteran has consistently 
complained of pain around the jaw area.  From these 
complaints it can be seen that the pain has exacerbated over 
time, to the point where it is interfering with the veteran's 
ability to sleep comfortably.  While the record indicates 
that some symptomatology, such as popping, headaches, and 
spasms of the facial muscles have ceased, the pain has 
continued, and appears to be worsening.  The Board finds the 
veteran's complaints to be credible and concludes that the 
constant discomfort caused by the veteran's service-connected 
TMJ disability is sufficient to warrant an increased rating 
based on pain and weakness considerations.     




In summation, while the Board finds that the evidence of 
record does not allow for a compensable rating under 
Diagnostic Code 9905 for the veteran's TMJ disability, the 
veteran is entitled to a 10 percent evaluation by application 
of  38 C.F.R. §§  4.40, 4.45 and DeLuca.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's TMJ 
disability and its effects on the veteran's earning capacity 
and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  In conclusion, the evidence of record, as previously 
discussed, warrants an increase to a 10 percent evaluation.  
The Board notes that in reaching this conclusion, the 
preponderance of the evidence is in support of the claim, and 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Additionally, the evidence does not reflect that the 
veteran's TMJ disability has adversely affected his 
employability beyond that contemplated in the VA Schedule for 
Rating Disabilities, which is premised on the average 
impairment in earning capacity.  In fact, at the October 2001 
hearing, the veteran testified that his TMJ disability 
presented no distraction at work.  Therefore, the Board does 
not find it impracticable to apply the regular schedular 
standards, and finds no basis to warrant consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
  


ORDER

A rating of 10 percent is granted for TMJ disability, subject 
to the laws and regulations governing the payment of monetary 
benefits.


                                       
		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

